Citation Nr: 0015427	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-01 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty for training from August 
1982 to April 1983 and active duty service from March 1990 to 
September 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of record to 
establish a nexus between the veteran's current low back and 
right ankle disabilities and his active service. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back condition 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for right ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in December 
1982 he complained of right ankle pain for one week and was 
treated for mild synovitis in his right ankle.  At that time 
there was no history of trauma or any type of ankle problems.  
At the service separation examination in March 1983, the 
veteran reported that he did not have and had not ever had 
swollen or painful joints, bone, joint, or other deformity, 
recurrent back pain, or foot trouble.  Physical examination 
at service separation noted the veteran's spine, lower 
extremities, and feet to be normal except for pes planus.  

In a Report of Medical History at an examination, conducted 
in  November 1988 between the veteran's periods of active 
service, the veteran reported that he did not have and had 
not ever had swollen or painful joints, bone, joint, or other 
deformity, recurrent back pain, or foot trouble.  Physical 
examination in November 1988 noted the veteran's spine, lower 
extremities, and feet to be normal except for pes planus.  
The veteran stated he was in good health. 

During his second period of service, the veteran had no right 
ankle complaints, treatment or right ankle diagnoses.  He did 
complain of a two-week history of back pain in February 1991 
and was placed on a protocol for treatment.  There was no 
diagnosis given for his back pain at that time.  In a Report 
of Medical History at an examination in September 1991, the 
veteran reported that he did not have and had not ever had 
swollen or painful joints, bone, joint, or other deformity, 
recurrent back pain, or foot trouble.  Physical examination 
in September 1991 noted the veteran's spine, lower 
extremities, and feet to be normal X-rays in April 1992 
resulted in the impression of an unremarkable examination, 
but noted a mild tilt to the right around T12-L1.  In June 
1993, the veteran stated that he had a two-year history of 
low back pain that had progressed, especially during working 
hours, and reported that lifting heavy things at work was the 
cause of the positive history of low back pain.  The examiner 
noted that the veteran had trouble touching his toes during 
performance of ranges of motion, with facial grimacing.  
Again, there was no proffered diagnosis, though the veteran 
was placed on a 14 day profile.  He complained of recurrent 
back pain at the time of his July 1993 medical history, but 
did not indicate any right ankle problems.  The accompanying 
separation medical examination report shows that clinical 
evaluations of both lower extremities and spine were normal.  

An August 1998 VA orthopedic examination of the veteran's 
right ankle shows his stated history of a right ankle sprain 
many years previously and complaints of occasional pain, 
ache, soreness and tenderness with stiffness over the medial 
aspect.  X-rays revealed normal ankles.  The examiner 
diagnosed residual right ankle injury with tendonitis.  
Likewise, the examiner recorded the veteran's history of two 
separate back injuries; a strain-type injury in 1983 and from 
a fall in 1991, with complaints of chronic back pain since 
then.  X-rays of the lumbosacral spine revealed arthritis 
with a left scoliosis.  The examiner diagnosed lumbosacral 
strain with arthritis.  

B.J., M.D., in a note dated in September 1998, indicated that 
the veteran complained of chronic back pain for what appears 
to read either 3 to 4 times per year or (a history of) 3 to 4 
years, and was unable to work for 2 to 3 months.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. § 3.307(a)(3) (1999); see 
38 U.S.C.A. § 1101(3) (West 1991) and 38 C.F.R. § 3.309(a) 
(1999) (listing applicable chronic diseases, including 
arthritis). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  "The standard of 
proof affirmed in Epps emphasizes that a well-grounded claim 
need only be 'plausible' or 'capable of substantiation,' and 
that '[s]uch a claim need not be conclusive but only 
possible.'"  Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000).  VA cannot undertake to assist a veteran in developing 
facts pertinent to his claim until and unless the veteran 
submits a well-grounded claim.  Epps v. Gober, 126 F.3d 1464 
(1997); Morton v. West, 12 Vet. App. 477, 486 (1999).

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps at 1468.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488 (1997).   That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage at 498. 

Although the evidence of record does establish that the 
veteran has current back and right ankle disabilities, the 
claims are, nonetheless, not well grounded because there is 
no competent medical evidence of a relationship between the 
current disabilities and his service.  The August 1998 VA 
orthopedic examination, while showing residual right ankle 
sprain with tendonitis and lumbosacral strain with arthritis, 
did not offer an opinion to the effect that this was related 
to service.  In this regard, although the examiner recorded 
the veteran's histories of in-service back injuries and a 
right ankle injury many years previously with low back and 
right ankle problems since service, evidence which is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner does not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

In addition, to the extent that the veteran contends to have 
had continuous low back and right ankle problems since 
service, the Board emphasizes that the provisions of 
38 C.F.R. § 3.303(b) do not relieve a veteran of the burden 
of providing a medical nexus in order to establish a well-
grounded claim.  Rather, a veteran diagnosed with a chronic 
disorder must still provide a medical nexus between the 
current disorder and the putative continuous symptomatology.  
Voerth v. West, 13 Vet. App. 117, 120 (1999); McManaway v. 
West, 13 Vet. App. 60, 66 (1999). 

In this case, the Board also finds no evidence that 
lumbosacral arthritis, first diagnosed in August 1998, was 
manifest to a compensable degree within one year from the 
veteran's separation from service in 1993.  Therefore, the 
presumption of in-service incurrence is inapplicable.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Finally, while the veteran is competent to relate and 
describe symptoms or events which occurred at any time, he is 
not competent to offer an opinion on matters that require 
medical knowledge, such as a determination of etiology.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
opinions of the veteran that his lumbosacral strain with 
arthritis and residual right ankle injury with tendonitis are 
related to service do not constitute competent medical 
evidence required for a well-grounded claim. 

For these reasons, the Board finds that the veteran has not 
submitted well-grounded claims for service connection for low 
back disability and right ankle disability.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  Therefore, the duty to assist 
is not triggered and VA has no obligation to further develop 
the veteran's claims.  Epps, 126 F.3d at 1469; Morton, 12 
Vet. App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

Although the Board has considered and denied the veteran's 
claims on a ground different from that of the RO, that is, 
whether the claims are well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the veteran 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claims are well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  See 
VAOPGCPREC 16-92.



ORDER

The claim for service connection for residuals of a right 
ankle injury, being not well grounded, is denied. 

The claim for service connection for a low back condition, 
being not well grounded, is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

